Citation Nr: 0936638	
Decision Date: 09/28/09    Archive Date: 10/09/09

DOCKET NO.  08-03 556A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to an initial compensable rating prior to 
February 8, 2008, and in excess of 20 percent thereafter for 
Peyronie's disorder.
 
2.  Entitlement to an initial rating in excess of 10 percent 
prior to April 2, 2008, and in excess of 30 percent 
thereafter for cluster migraines.
 
3.  Entitlement to an initial rating in excess of 10 percent 
prior to April 2, 2008, and in excess of 30 percent 
thereafter for sinusitis.

4.  Entitlement to an initial rating in excess of 10 percent 
for patellofemoral syndrome, right knee.

5.  Entitlement to an initial rating in excess of 10 percent 
for patellofemoral syndrome, left knee.



ATTORNEY FOR THE BOARD

L. A. Rein, Counsel


INTRODUCTION

The Veteran had active military service from September 1986 
to October 2006.

These matters come to the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in New York, New York. 

Because the Veteran has disagreed with the initial ratings 
assigned following the grants of service connection for the 
matters on appeal, the Board has characterized these issues 
in light of Fenderson v. West, 12 Vet. App. 119, 126 (1999) 
(distinguishing initial rating claims from claims for 
increased ratings for already service- connected disability).  
Although the RO has granted higher staged ratings during the 
pendency of this appeal for Peyronie's disorder, cluster 
migraines, and sinusitis, inasmuch as higher ratings are 
available during each period, and a Veteran is presumed to 
seek the maximum available benefit for a disability, the 
claims for initial higher ratings remain viable on appeal.  
See AB v. Brown, 6 Vet. App. 35, 38 (1993).

The claims for initial higher ratings for patellofemoral 
syndrome, of the right and the left knee will be considered 
within the Remand section of this document below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify the Veteran when further 
action, on his part, is required.





FINDINGS OF FACT

1. All notification and development action needed to fairly 
adjudicate each claim decided herein has been accomplished.

2.  Prior to February 8, 2008, there are no findings 
consistent with deformity of the penis with loss of erectile 
power.  

3.  From November 1, 2006 to April 1, 2008, the Veteran's 
service-connected cluster migraines was not productive of 
more than characteristic prostrating attacks averaging one in 
2 months over the last several months.
 
4.  On and after April 2, 2008, the Veteran's service-
connected cluster migraines was manifested by characteristic 
prostrating attacks occurring on an average once a month over 
the last several months warrant a 30 percent rating; the 
Veteran's cluster migraines are not productive of very 
frequent completely prostrating and prolonged attacks 
productive of severe economic inadaptability.

5.  From November 1, 2006 to April 1, 2008, the Veteran's 
service-connected sinusitis was not productive of more than 
one or two incapacitating episodes per year of sinusitis 
requiring prolonged (lasting four to six weeks) antibiotic 
treatment, or; three to six non-incapacitating episodes per 
year of sinusitis characterized by headaches, pain, and 
purulent discharge or crusting.

6.  On and after April 2, 2008, the Veteran's service-
connected sinusitis was manifested by three or more 
incapacitating episodes per year of sinusitis requiring 
prolonged antibiotic treatment, or; more than six non-
incapacitating episodes per year of sinusitis characterized 
by headaches, pain, and purulent discharge or crusting; the 
Veteran's sinusitis was not manifested by radical surgery 
with chronic osteomyelitis, or; near constant sinusitis 
characterized by headaches, pain and tenderness of affected 
sinus, and purulent discharge or crusting.



CONCLUSIONS OF LAW

1.  The criteria for an initial compensable rating for 
Peyronie's disorder have not been met prior to February 8, 
2008; the criteria for a disability rating higher than 20 
percent have not been met on or after February 8, 2008.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.115b, 
Diagnostic Code 7522 (2008).

2.  The criteria for an initial rating in excess of 10 
percent for cluster migraines have not been met prior to 
April 2, 2008; the criteria for a disability rating higher 
than 30 percent have not been met on or after April 2, 2008.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.124a, 
Diagnostic Code 8100 (2008).

3.  The criteria for an initial rating in excess of 10 
percent for sinusitis have not been met prior to April 2, 
2008; the criteria for a disability rating higher than 30 
percent have not been met on or after April 2, 2008.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.97, 
Diagnostic Code 6513 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 
5126 (West 2002 and Supp. 2008)) includes enhanced duties to 
notify and assist claimants for VA benefits.  VA regulations 
implementing the VCAA have been codified, as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim, as well as the evidence that VA will 
attempt to obtain and which evidence he or she is responsible 
for providing.  See, e.g., Quartuccio v. Principi, 16 Vet.  
App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in 
Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a  
substantially complete application for benefits is received, 
proper VCAA notice must inform the claimant of any  
information and evidence not of record (1) that is necessary  
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim, in accordance with 38 
C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 
3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-
23,356 (April 30, 2008).  Notably, the final rule removes the 
third sentence of 38 C.F.R. § 3.159(b)(1), which had stated 
that VA will request that a claimant provide any pertinent 
evidence in the claimant's possession.

In rating cases, a claimant must be provided with information 
pertaining to assignment of disability ratings (to include 
the rating criteria for all higher ratings for a disability), 
as well as information regarding the effective date that may 
be assigned.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  
        
VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the RO, 
to include the AMC).  Id; Pelegrini, 18 Vet. App. at 112.   
See also Disabled American Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA 
notice requirements may, nonetheless, be satisfied if any 
errors in the timing or content of such notice are not 
prejudicial to the claimant.  Id.

In this appeal, a pre-rating letter dated in December 2006 
provided notice of what was needed to substantiate the claims 
for service connection.  Following this notice letter, the RO 
granted service connection for Peyronie's, cluster migraines, 
and sinusitis in an April 2007 decision.  The January 2008 
SOC, as well as a June 2008 letter, set forth the criteria 
for higher ratings for these disabilities (which suffices for 
Dingess/Hartman).  The December 2006 and June 2008 letters 
also were consistent with Dingess/Hartman, and the Veteran 
was provided notice of the type of evidence necessary to 
establish a disability rating or an effective date for each 
of the disabilities on appeal.  The December 2006 letter also 
informed the Veteran that he should provide the RO with any 
additional evidence or information that he may have 
concerning the level of his disabilities.  Following the 
issuance of the notices described above, the Veteran was 
afforded further opportunities to present pertinent 
information and/or evidence to the matter on appeal before 
the RO readjudicated these matters (as reflected in an April 
2009 SSOC).  Hence, the Veteran is not shown to be prejudiced 
by the timing of VCAA-compliant notice. See Mayfield v. 
Nicholson, 20 Vet. App. 537, 543 (2006); see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as in a SOC or SSOC, is sufficient to cure 
a timing defect).

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matter on appeal.  Pertinent medical 
evidence associated with the claims file consists of the 
Veteran's service treatment records, private medical records, 
and the report of a January 2007 VA examination.  In 
addition, various written statements provided by the Veteran 
are associated with the claims file. 

In summary, the duties imposed by the VCAA have been 
considered and satisfied. Through various notices of the RO, 
the Veteran has been notified and made aware of the evidence 
needed to substantiate his claim, the avenues through which 
he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  There is no additional notice that should be 
provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with the claim.  Consequently, any error in the 
sequence of events or content of the notice is not shown to 
prejudice the Veteran or to have any effect on the appeal.  
Any such error is deemed harmless and does not preclude 
appellate consideration of the matter on appeal, at this 
juncture.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 
(2006) (rejecting the argument that the Board lacks authority 
to consider harmless error).  See also ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Analysis

Disability ratings are determined by application of the 
criteria set forth in VA's Schedule for Rating Disabilities, 
which is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as 
to which of two ratings applies under a particular Diagnostic 
Code (DC), the higher rating is assigned if the disability 
more closely approximates the criteria for the higher rating; 
otherwise, the lower rating applies.  38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the Veteran.  38 C.F.R. § 
4.3 (2008).

The Veteran's entire history is to be considered when making 
disability evaluations. See generally 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995). Where, as 
here, the question for consideration is the propriety of the 
initial rating assigned, evaluation of the medical evidence 
since the effective date of the grant of service connection 
and consideration of the appropriateness of "staged rating" 
(assignment of different ratings for distinct periods of 
time, based on the facts found) is required.  See Fenderson, 
12 Vet. App. at 126; see also Hart v. Mansfield, 12 Vet. 
App.505 (2007) (as it pertains to different ratings during 
different parts of the appeal period).

A.  Peyronie's

Service connection for this disability was granted in an 
April 2007 rating decision.     The Veteran's Peyronie's 
disorder is currently evaluated pursuant to 38 C.F.R. § 
4.115b, Diagnostic Code 7522.  The disability was rated as 
noncompensable prior to February 8, 2008, and as 20 percent 
disabling as of that date.

Diagnostic Code 7522, provides for a 20 percent rating for 
deformity of the penis with loss of erectile power.  There is 
no other rating under this code.

In every instance where the schedule does not provide a 
noncompensable rating for a diagnostic code, a noncompensable 
rating shall be assigned when the requirements for a 
compensable rating are not met.  38 C.F.R. § 4.31 (2008).

Upon a review of the record, the Board finds that the Veteran 
is not entitled to a compensable rating for Peyronie's 
disorder prior to February 7, 2008, as there is no finding 
consistent with deformity of the penis with loss of erectile 
power prior to that date.  A January 2007 VA examination is 
negative for findings of erectile dysfunction.  A February 
2008 private medical record provides the first medical 
evidence that the Veteran has erectile dysfunction.  At that 
time it was noted that the Veteran's erectile dysfunction was 
not responsive to Viagra.  The Board notes parenthetically 
that in recognition of the Veteran's impotence, he has been 
awarded special monthly compensation based on loss of use of 
a creative organ.

The record is void of any evidence of erectile dysfunction 
with penile deformity prior to February 7, 2008.  As such, 
the Veteran is not entitled to an initial compensable rating 
under Diagnostic Code 7522 prior to that date.  As of that 
date, the Veteran does demonstrate the requirements for the 
20 percent rating.  Diagnostic Code 7522 does not provide for 
more than a 20 percent rating and there is no other schedular 
basis for rating this disability as more than 20 percent 
disabling. Accordingly, this claim must be denied.

B.  Cluster Migraines

Service connection for cluster migraines was granted in an 
April 2007 rating decision.   The disability was rated as 10 
percent disabling prior to April 2, 2008, and as 30 percent 
disabling as of that date.
 
Under Code 8100, migraine headaches resulting in 
characteristic prostrating attacks averaging one in 2 months 
over the last several months warrant a 10 percent rating. 
Migraines resulting in characteristic prostrating attacks 
occurring on an average once a month over the last several 
months warrant a 30 percent rating. Migraines with very 
frequent completely prostrating and prolonged attacks 
productive of severe economic inadaptability warrant a 50 
percent rating.  38 C.F.R. § 4.124a (2008).

Upon a review of the record, the Board finds that the Veteran 
is not entitled to an initial rating in excess of 10 percent 
for cluster migraines prior to April 2, 2008, as there are is 
no evidence that the Veteran's migraines resulted in 
characteristic prostrating attacks occurring on an average 
once a month over the last several months.  In this regard, a 
January 2007 VA examination indicates that the Veteran has 
headaches once a week treated with Tylenol and also that he 
has severe headaches several times a month requiring strong 
medication. In addition, during a severe headache he may 
develop nausea and vomiting and is sensitive to light and 
sound.  Such symptoms support a finding that a rating of 10 
percent was warranted from the November 1, 2006, effective 
date.  However, an April 2, 2008 private medical evidence 
provides the first medical evidence that the Veteran suffered 
with migraines resulting in characteristic prostrating 
attacks occurring on an average once a month over the last 
several months.  As noted in the April 2, 2008 private 
medical record, the Veteran had several migraines in 2008, 
averaging one per month, and while they were not described as 
prostrating attacks, reasonable doubt supports a finding that 
a 30 percent rating was warranted as of April 2, 2008.  As 
there is no evidence suggesting that the Veteran's service-
connected cluster migraines are very frequent, completely 
prostrating, and prolonged attacks productive of severe 
economic inadaptability, a higher 50 percent rating is not 
warranted.  

C.  Sinusitis

Service connection for sinusitis was granted in an April 2007 
rating decision.   The disability was rated as 10 percent 
disabling prior to April 2, 2008, and as 30 percent disabling 
as of that date.

Under the general rating formula for sinusitis, a 10 percent 
rating is warranted when there are one or two incapacitating 
episodes per year of sinusitis requiring prolonged (lasting 
four to six weeks) antibiotic treatment, or; three to six 
non-incapacitating episodes per year of sinusitis 
characterized by headaches, pain, and purulent discharge or 
crusting.  A 30 percent rating is warranted when there are 
three or more incapacitating episodes per year of sinusitis 
requiring prolonged antibiotic treatment, or; more than six 
non-incapacitating episodes per year of sinusitis 
characterized by headaches, pain, and purulent discharge or 
crusting.  A 50 percent rating is warranted following radical 
surgery with chronic osteomyelitis, or; near constant 
sinusitis characterized by headaches, pain and tenderness of 
affected sinus, and purulent discharge or crusting after 
repeated surgeries.  An incapacitating episode of sinusitis 
means one that requires bed rest and treatment by a 
physician. 38 C.F.R. § 4.97, DC 6513.

Upon a review of the record, the Board finds that the Veteran 
is not entitled to an initial rating in excess of 10 percent 
for sinusitis prior to April 2, 2008, as there are is no 
evidence that the Veteran's sinusitis resulted in three or 
more incapacitating episodes per year of sinusitis requiring 
prolonged antibiotic treatment, or; more than six non-
incapacitating episodes per year of sinusitis characterized 
by headaches, pain, and purulent discharge or crusting.  In 
this regard, the January 2007 VA examination reflects that 
the Veteran had chronic sinusitis averaging three times per 
year, severe, and lasting seven to eight days.  The Veteran 
reported that his nose runs all the time, with post-nasal 
drip at night to the extent that he has to spit up material 
in the mornings and clean his nose.  The VA examiner reported 
that the Veteran had clear symmetrical passages, normal 
buccal, and pharyngeal mucosa.  Although there was no 
evidence of incapacitating episodes, the overall symptoms 
suggest that the Veteran suffered with three to six non-
incapacitating episodes per year characterized by purulent 
discharge or crusting.  Such symptoms support a finding that 
a rating of 10 percent was warranted from the November 1, 
2006, effective date.

An April 2, 2008 private medical record provides the first 
evidence indicating that the Veteran's service-connected 
sinusitis disability had increased in severity.  In this 
record, it was noted that the Veteran had several episodes 
(more than six in a year's period) of sinusitis with pain, 
pressure, and discharge.  Hence, such findings support a 
conclusion that a 30 percent rating was warranted as of April 
2, 2008.  As there is no evidence suggesting that the 
Veteran's service-connected sinusitis has resulted in radical 
surgery with chronic osteomyelitis, or; near constant 
sinusitis characterized by headaches, pain and tenderness of 
affected sinus, and purulent discharge or crusting after 
repeated surgeries, a higher 50 percent rating is not 
warranted.  

D. Each Disability

The above determinations are based upon consideration of 
pertinent provisions of VA's rating schedule.  Additionally, 
the Board finds that there is no showing that, during any 
period under consideration, the Veteran's service-connected 
Peyronie's disorder, cluster migraines, or sinusitis has 
reflected so exceptional or so unusual a disability picture 
as to warrant the assignment of any higher rating on an 
extra-schedular basis.  See 38 C.F.R. § 3.321(b).  In this 
regard, the Board notes that none of the disabilities has 
objectively been shown to markedly interfere with employment 
(i.e., beyond that contemplated in the assigned ratings).  
There also is no objective evidence that either disability 
has warranted frequent periods of hospitalization, or that 
these disabilities have otherwise rendered impractical the 
application of the regular schedular standards.  In the 
absence of evidence of any of the factors outlined above, the 
criteria for invoking the procedures set forth in 38 C.F.R. § 
3.321(b)(1) have not been met.  See Bagwell v. Brown, 9 Vet. 
App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Accordingly, the Board finds that there is no basis for 
staged ratings, pursuant to Fenderson, and that each claim 
for initial higher ratings on appeal must be denied. In 
reaching this conclusion, the Board has considered the 
applicability of the benefit-of- the-doubt doctrine; however, 
as the preponderance of the evidence is against each claim, 
that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-
56 (1990).


ORDER

An initial compensable rating prior to February 8, 2008, and 
in excess of 20 percent thereafter for Peyronie's disorder is 
denied.
 
An initial rating in excess of 10 percent prior to April 2, 
2008, and in excess of 30 percent thereafter for cluster 
migraines is denied.
 
An initial rating in excess of 10 percent prior to April 2, 
2008, and in excess of 30 percent thereafter for sinusitis is 
denied.


REMAND

The Veteran asserts that his service-connected patellofemoral 
syndrome of the right and the left knee is more severe than 
reflected in the current 10 percent rating for each knee.  
Subsequent to a January 2007 VA examination, the Veteran 
submitted a July 2008 private medical record that notes the 
Veteran's complaints of increased pain in the pre-patellar 
region of both knees, mainly if he is standing or walking for 
a long time. It was noted that the Veteran's Naproxen dose 
was increased to 500 mg twice daily.  However, the private 
medical record does not include range of motion findings and 
other pertinent information needed to address the current 
severity of the Veteran's service-connected right and left 
knee disabilities.  

Therefore, to ensure that the record reflects the current 
severity of the Veteran's service-connected patellofemoral 
syndrome of the right and the left knee on appeal, more 
contemporaneous examinations are warranted, with findings 
responsive to all applicable rating criteria.  See Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991) (VA has a duty to 
provide the Veteran with a thorough and contemporaneous 
medical examination) and Caffrey v. Brown, 6 Vet. App. 377, 
381 (1994) (an examination too remote for rating purposes 
cannot be considered "contemporaneous").  The Board notes 
that the examination reports should set forth specific 
findings responsive to all applicable rating criteria as well 
as 38 C.F.R. §§ 4.40, 4.45, and DeLuca v. Brown, 8 Vet. App. 
202, 205-207 (1995).

Accordingly, the RO should arrange for the Veteran to undergo 
an appropriate VA examination, by a physician, at a VA 
medical facility.  The Veteran is advised that a failure to 
report to any scheduled examination, without good cause, may 
result in a denial of the claim(s).  See 38 C.F.R. § 3.655 
(2008).  Examples of good cause include, but are not limited 
to, the illness or hospitalization of the claimant and death 
of an immediate family member.  If the Veteran fails to 
report to the scheduled examination, the RO should obtain and 
associate with the claims file copies of any notice(s) of the 
date and time of the examination sent to the Veteran by the 
pertinent VA medical facility.

To ensure that all due process requirements are met, and that 
the record before the examiner is complete, the AMC/RO should 
give the Veteran another opportunity to provide information 
and/or evidence pertinent to the claims on appeal  

The AMC/RO's adjudication of the claims for initial ratings 
in excess of 10 percent for patellofemoral syndrome of the 
right and the left knee should include consideration of 
whether  "staged rating" (assignment of different ratings for 
distinct  periods of time, based on the facts found), 
pursuant to Fenderson, is warranted.

Accordingly, these matters are REMANDED for the following 
actions:

1.  The AMC/RO should send to the Veteran 
a letter requesting that the Veteran 
provide sufficient information, and if 
necessary, authorization, to enable it to 
obtain any additional evidence pertinent 
to the claims for initial higher ratings 
for patellofemoral syndrome of the right 
and the left knee remaining on appeal 
that is not currently of record.

2.  Thereafter, the RO should arrange for 
the Veteran to undergo an appropriate VA 
examination(s) of his right and left 
knees, by an appropriate physician. The 
entire claims file must be made available 
to the physician designated to examine 
the Veteran.  All appropriate tests or 
studies (to include x-rays as indicated) 
should be accomplished (with all findings 
made available to the examining physician 
prior to the completion of his or her 
report), and all clinical findings should 
be reported in detail.

The examiner is requested to determine 
the severity of the Veteran's service-
connected patellofemoral syndrome of the 
right and the left knee, with specific 
findings of impairment reported in 
detail.  The examiner should conduct 
range of motion studies of the each knee, 
expressed in degrees.  The examiner 
should render specific findings as to 
whether, during the examination, there is 
objective evidence of pain on motion, 
weakness, excess fatigability, and/or 
incoordination associated with the each 
knee.  If pain on motion is observed, the 
examiner should indicate the point at 
which pain begins.  The examiner should 
also indicate whether, and to what 
extent, the Veteran experiences likely 
functional loss of each knee due to pain 
and/or any of the other symptoms noted 
above during flare-ups and/or with 
repeated use; to the extent possible, the 
examiner should express any such 
additional functional loss in terms of 
additional degrees of limited motion.

The examiner should specifically indicate 
whether arthritis is present (confirmed 
by X-ray findings as indicated), and 
whether there is recurrent subluxation or 
lateral instability of the right knee.

3.  Thereafter, the AMC/RO should 
readjudicate the claims for initial 
ratings in excess of 10 percent for 
patellofemoral syndrome, of the right and 
the left knee on appeal in light of all 
pertinent evidence and legal authority.  

4.  If any benefit sought on appeal 
remains denied, the Veteran should be 
provided with a SSOC.  The SSOC should 
contain notice of all relevant actions 
taken on the claim, to include a summary 
of the evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal since the April 
2009 SSOC.  An appropriate period of time 
should be allowed for response before the 
claims file is returned to the Board for 
further appellate consideration.  The 
Board intimates no opinion as to the 
outcome in this case by the action taken 
herein.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


